Citation Nr: 0214727	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  01-03 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from May 1946 to August 
1946, from August 1948 to December 1949, and from November 
1950 to September 1951.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 RO decision which 
granted service connection for bilateral hearing loss and 
assigned thereto a 10 percent disability evaluation, 
effective November 29, 1999; the veteran appeals for a higher 
rating.


FINDINGS OF FACT

Bilateral hearing loss is manifested by Level II hearing in 
the right ear and Level V hearing in the left ear. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100, § 4.86 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a higher initial rating in excess 
of 10 percent is warranted for his service-connected 
bilateral hearing loss.

The file shows that through correspondence, the rating 
decision, statement of the case, and supplemental statement 
of the case, the veteran has been informed of evidence needed 
to substantiate his claim.  He has been provided with a VA 
audiological examination, and pertinent medical records have 
been obtained.  There is no additional development indicated.  
The Board concludes that the notice and duty to assist 
provisions of the law are satisfied.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness. 38 C.F.R. § 4.85 
(2001). 

The current rating criteria, effective June 10, 1999, 
contains a new regulation, 38 C.F.R. § 4.86 (2001), 
concerning evaluation of exceptional patterns of hearing 
impairment.  Such regulation provides: 

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

In September 2000, the veteran underwent a VA audiological 
examination.  On the audiological evaluation, pertinent pure 
tone thresholds for evaluation purposes, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
60
65
55
LEFT

45
55
70
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 72 percent in the left ear.

The test results from the September 2000 VA examination do 
not meet the requirements for rating as an exceptional 
pattern of hearing impairment under 38 C.F.R. § 4.86 (2001).  
Rather, hearing impairment noted on this examination is to be 
rated under the standard method of 38 C.F.R. § 4.85 (2001).  
This examination showed that the average decibel threshold 
(for the frequencies of 1000, 2000, 3000, and 4000 hertz) was 
56.25 decibels for the right ear, and this ear had speech 
discrimination of 88 percent.  Under Table VI of 38 C.F.R. 
§ 4.85, this translates to Level II hearing in the right ear.  
At this examination, the average decibel threshold (for the 
frequencies of 1000, 2000, 3000, and 4000 hertz) was 61.25 
decibels for the left ear, and this ear had speech 
discrimination of 72 percent.  Under Table VI of 38 C.F.R. 
§ 4.85, this translates to Level V hearing in the left ear.  
Entering Table VII of 38 C.F.R. § 4.85, with Level II hearing 
for the right ear and Level V hearing for the left ear, 
results in a 10 percent rating for bilateral hearing loss 
under Diagnostic Code 6100.

In support of his claim, the veteran has submitted multiple 
private audiological examinations, dated from April 1999 to 
April 2001.  The reports for all of these audiological 
examinations are not within a format acceptable for VA rating 
purposes.  For example, 38 C.F.R. § 4.85 states that an 
audiological examination for VA purposes must include a 
controlled speech discrimination test (Maryland CNC).  All of 
these reports fail to identify the type of speech 
discrimination test used.  They also fail to provide a 
numerical summary of the audiological findings on the 
examinations.  

The Board notes, however, that the results on all of these 
examinations appear to be similar to those listed on the 
veteran's September 2000 VA examination.  Moreover, even if 
the Board were to accept the findings on these private 
audiological examination reports as quantified by the 
veteran's representative on his April 2002 Informal Brief 
Presentation, there are still no findings on any of these 
examination reports which warrant a rating in excess of 10 
percent.  The most recent private audiological examination 
report, dated in April 2001, revealed an average decibel 
threshold (for the frequencies of 1000, 2000, 3000, and 4000 
hertz) of 62.5 decibels for the right ear, and this ear had 
speech discrimination of 80 percent.  Under Table VI of 
38 C.F.R. § 4.85, this translates to Level IV hearing in the 
right ear.  At this examination, the average decibel 
threshold (for the frequencies of 1000, 2000, 3000, and 4000 
hertz) was 55 decibels for the left ear, and this ear had 
speech discrimination of 84 percent.  Under Table VI of 
38 C.F.R. § 4.85, this translates to Level II hearing in the 
left ear.  Entering Table VII of 38 C.F.R. § 4.85, with Level 
IV hearing for the right ear and Level II hearing for the 
left ear, results in a 0 percent rating for bilateral hearing 
loss under Diagnostic Code 6100.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss; however, as noted above, in Lendenmann, supra, 
the assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  Based on the application of the 
rating criteria to the audiometric evidence in this case, a 
disability rating higher than 10 percent for bilateral 
hearing loss may not be granted.  There are no identifiable 
periods of time, since the effective date of service 
connection, during which bilateral hearing loss has been more 
than 10 percent disabling, and thus higher "staged ratings" 
are not warranted.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The preponderance of the evidence is against the claim for a 
higher rating for bilateral hearing loss.  Thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

Entitlement to a rating higher than 10 percent for service-
connected bilateral hearing loss is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

